Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Objections
Claim 2 states “the metric of utilization is a percent of resource utilized the first software service”. This appears to be a grammatical error. Appropriate correction is requested. Claim 14 has the same problem.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 10, the term “the virtual resource includes a virtual machine, a storage account, a web application, a database, and/or a virtual network” is not clear. 
Paragraph 27 of the specification mentions  ([0027] As described herein, a resource (also referred to as a virtual resource or a cloud resource) can include any manageable item that is available through a cloud provider such as virtual machines, storage accounts, web applications, databases, and virtual networks. Other resource types are possible).
 The examiner will treat this as “any of” or “one of” these resources. This is consistent with paragraph 27 cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,8,10,13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1).

           As per claim 1, Yang teaches A method comprising: 
receiving data characterizing a log of requests by a plurality of software services executing based on a virtual resource that is within a remote computing environment, the executing including transmitting the requests for utilization of the virtual resource; (Yang [0006] When a monitoring condition for an application on a VM is detected, the policy and monitoring agent sends an alert identifying the application and the monitoring condition directly or indirectly to an events and alarms manager to record the alert, sends a log generated by the application to an email 

Yang does not teach determining, based on the log, a metric of utilization of the virtual resource by a first software service of the plurality of software services, the metric of utilization characterizing a portion of total usage of the virtual resource that is attributable to the first software service; and providing the metric of utilization.
determining, based on the log, a metric of utilization of the virtual resource by a first software service of the plurality of software services, the metric of utilization characterizing a portion of total usage of the virtual resource that is attributable to the first software service; and providing the metric of utilization. (Kiozumi Fig 5 shows services and the amount of resources consumed and [0013] calculating the amount of allocated virtual resource to each entire service system, wherein each service management device includes: a model holding means for holding a service model expressing input and output of each node in a service system corresponding to the device in order of processings; a monitoring means for measuring the amount of allocated virtual resource, the amount of unit consumed resource as the amount of virtual resource consumed for one request, and an average processing time for each node in the service system, and acquiring a log indicating a request made in the service system; a model generation means for generating a resource model expressing the amount of unused resource and the amount of using resource of a node on input into the node based on the amount of allocated virtual resource, the amount of unit consumed resource, and an average processing time of each node as well as the service model, [0052] The service management devices correspond to the service systems on a one-to-one basis, and thus one service management device corresponds to one service. And [0081] The amount of resource is the amount of allocated virtual resource allocated to the entire service system corresponding to the service ID.)

 


As per claim 8, Yang teaches the providing includes modifying usage of the virtual resource by at least one of the plurality of software services. (Yang [0015] threshold for a performance metric or a combination of performance metrics related to the application. A remediation may be restarting an application, restarting the application and a related application, restarting a VM, restarting a host, deleting temporary data to free storage space [modify resource usage], reconfigure the application so it wakes up after a longer sleep period to reduce resource usage, or purging old data).

As per claim 10, Yang teaches the virtual resource includes a virtual machine, a storage account, a web application, a database, and/or a virtual network. (Yang [0006] When a monitoring condition for an application on a VM is detected, the policy and monitoring agent sends an alert identifying the application and the monitoring condition directly or indirectly to an events and alarms manager to record the alert, sends a log generated by the application to an email address or directly or indirectly to a log analyzer to determine a cause of the monitoring condition and [0008] 

As to claims 13 and 20, they are rejected based on the same reason as claim 1.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of Dettori (US 2016/0103717 A1).

As per claim 2, Yang and Koizumi do not teach the metric of utilization is a percent of resource utilized the first software service.
However, Dettori teaches the metric of utilization is a percent of resource utilized the first software service. (Dettori [0059] For example, monitoring service 108 monitors application usage information for a particular application instance relative to available resources on a virtual machine instance, and if the usage information indicates that the application uses greater than eighty percent of the resources, monitoring service 108 initiates a scaling event within autoscaling service 106, wherein the scaling event may include adding a new virtual machine to handle the application usage requirements.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dettori with the system of Yang and  (Dettori paragraph 01)

As to claim 14, it is rejected based on the same reason as claim 2.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of Melander (US 2015/0106805 A1) and Power (US 2013/0215213 A1) and Scholz (US 2017/0257285 A1).

As per claim 3, Yang and Koizumi do not teach a number of requests by respective software services.
However, Melander teaches a number of requests by respective software services (Melander [0050] he other parameters can be, for example, number of client devices 314 currently being serviced by CSM 302, projected service demands from client devices 314, number of service requests, resource request rate, time, current size of VM pool 316, maximum capacity of VM pool 316)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Melander with the system of Yang and Kiozumi to use a number of requests for software services. One having ordinary skill in 

Yang and Koizumi and Melander do not teach an amount of time the virtual resource is utilized by the respective software services.
However, Power teaches an amount of time the virtual resource is utilized by the respective software services (Power [0118] Upon completion of the service request, the service communication network 100 may be configured to generate a service log and/or a service request report that includes one or more of the following: time and date stamp  of the service request; duration of the service request; identification of the service requester 210; identification of the resources and/or group notified of the service request; the identity of the service provider 220 that accepted the service request, the identification of the service requester device 221; the location of the service requester device 221)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Power with the system of Yang and Kiozumi and Melnader to use an amount of time services are used. One having ordinary skill in the art would have been motivated to use Power into the system of Yang and Kiozumi and Melnader for the purpose of executing a service requester application, a plurality of service provider devices each configured to execute a service provider  (Power paragraph 11)

Yang and Koizumi and Melander and Power do not teach geographic region of the respective software services.
However, Scholz teaches geographic region of the respective software services (Scholz [0044] For example, service-agnostic customer sentiment metrics, customer value metrics, and customer resource usage metrics may be calculated for groups of customers within the same geographic region, groups of customers),

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Scholz with the system of Yang and Kiozumi and Melnader and Power use a geographic region of the software services. One having ordinary skill in the art would have been motivated to use Scholz into the system of Yang and Kiozumi and Melnader and Power for the purpose of determining, maintaining, and applying compound service performance metrics, based on data metrics from a plurality of different services. (Scholz paragraph 02) 
 and/or 
a type of application programming interface calls to the virtual resource made by the respective software services. 

As to claim 15, it is rejected based on the same reason as claim 3.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of  Rajendran (US 2020/0026565 A1)

As per claim 4, Yang and Koizumi do not teach accessing, from the remote computing environment, data characterizing a cost of the virtual resource; and determining, based on the utilization metric and the cost of the virtual resource, a portion of the cost of the virtual resource attributable to the first software service.
However, Rajendran teaches accessing, from the remote computing environment, data characterizing a cost of the virtual resource; and determining, based on the utilization metric and the cost of the virtual resource, a portion of the cost of the virtual resource attributable to the first software service. (Rajendran [0037] To determine the cost of implementing a computing service 128 using a container 129 executing in a virtual machine 126, the cost metric analysis service 140 can interact with the virtual machine analysis service 215 to first determine the cost of the hardware resources used by virtual machine 126 in implementing the containers 129.  Thereafter, the cost metric analysis service 140 can interact with the container cost analysis service 210 to determine the cost of each container 129 (or each computing service 128) in implementing the computing function).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rajendran with the system of Yang and Kiozumi to use the cost of a service. One having ordinary skill in the art would have 

As per claim 5, Rajendran teaches determining, for the plurality of software services and based on the utilization metric, respective portions of the cost of the virtual resource attributable to respective software services of the plurality of software services. (Rajendran [0012] As such, various examples are described herein for determining costs for implementing a computing function that invokes multiple services.  Determining costs for implementing a computing function can require determining underlying virtual machine and hardware resource costs incurred by the services as well as determining a utilization ratio that accounts for only the usage of the service in implementing the computing function [0014] Thereafter, the computing environment can generate a utilization ratio for individual ones of the computing services in performing the computing function.  In some examples, the computing environment can determine the utilization ratio using a distributed tracing routine that identifies a service lineage of the computing services, where the distributed tracing routine is performed by tracing a flow of a unique identifier throughout the computing services.).

As per claim 6, Rajendran teaches determining, based on the utilization metric, a cost of the virtual resource attributable to a product, a feature of the product, and/or a service of the product. (Rajendran [0012] As such, various 

As to claim 16, it is rejected based on the same reason as claim 4.
As to claim 17, it is rejected based on the same reason as claim 5.
As to claim 18, it is rejected based on the same reason as claim 6.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of  Frantz (US 2011/0302653 A1)

As per claim 7, Kiozumi teaches the data characterizing the log includes a service name (Fig 3 and 5 of Kiozumi) a uniform resource identifier (Fig 3 of Kiozumi), 
a name of a consumer of a service, and a duration of use.
However, Frantz teaches a name of a consumer of a service, and a duration of use. (Frantz [0221] Service-model fetcher 7020 looks up the service model 5030 identified by service identifier 6020 in client transaction record 5090, outputting service duration 7030 to the server sent-duration estimator, multiplier 15090; and outputting service size 10170 to the client receive-duration estimator, multiplier 15100 and agent load-duration estimator, multiplier 15120).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Frantz with the system of Yang and Kiozumi to use the name of a consumer service and duration of use. One having ordinary skill in the art would have been motivated to use Frantz into the system of Yang and Kiozumi and for the purpose of defending online resources (Frantz paragraph 03). 

As to claim 19, it is rejected based on the same reason as claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of  Hahn (US 2015/0227598 A1)

the requests include application programming interface calls to the remote computing environment.
However, Hahn teaches the requests include application programming interface calls to the remote computing environment. (Hahn [claim 14] receiving the log data includes receiving an API call that identifies a customer account, a group name associated with the log data, and events together with associated event timestamps.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hahn with the system of Yang and Kiozumi to use an API for a remote computing environment. One having ordinary skill in the art would have been motivated to use Hahn into the system of Yang and Kiozumi and for the purpose of supplying custom metrics to the monitoring services (Hahn paragraph 03). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of  Vilke (US 2011/0126110 A1)

As per claim 11, Yang and Koizumi do not teach the first software service includes executable code deployed in the remote computing environment.
However, Vilke teaches the first software service includes executable code deployed in the remote computing environment. (Vilke [0046] The present invention defines methods, systems, computer codes that enable access and management of a 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Vilke with the system of Yang and Kiozumi to use executable code. One having ordinary skill in the art would have been motivated to use Vilke into the system of Yang and Kiozumi and for the purpose of interfacing with a virtualized computer service over short and long distances with a lightweight client (Vilke paragraph 04) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0116014 A1) in view of Koizumi (US 2016/0196168 A1) in further view of  Vilke (US 2011/0126110 A1) and Saraswat (US 2021/0304100 A1)

As per claim 12, Yang and Koizumi and Vilke do not teach the first software service is a microservice.
However, Saraswat teaches the first software service is a microservice. (Saraswat [0058] Infrastructure usage is determined from timeseries event data for a business service or services at step 620.  For example, event data for a virtual machine may indicate the start time and stop time for each occurrence of a particular microservice, such as for example a checkout service).  

. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10489179 B1 – discloses a service provider launches an index analysis computing system instance to evaluate logs generated by a virtual computing system server to identify events encountered by the server.  The index analysis computing system instance obtains, from a datastore, a data log for the virtual computing system server and uses the log to identify the events.  The index analysis computing system instance identifies, based on data from the log associated with the events, tasks to be performed to obtain processor state data for the server.  The index analysis computing system instance generates, based on the identified tasks, a metadata for a file, where the metadata represents the tasks to be performed.  This file is transmitted to a scheduler computing system instance which can identify the tasks based on the metadata for the file.

US 20140331225 A1 – discloses assessing compliance of a virtual computing environment.  An example method disclosed herein to assess compliance of computing 

US 20070300220 A1 – discloses creating a generic, i.e., not user-specific, virtual machine image file.  Copies of this image file may be distributed to one or more users, each of whom may then use an automated procedure to generate a user-specific virtual machine image file and, thus, a user-specific virtual machine on his/her remote host computer.  The generic virtual machine image file may be distributed on computer-readable media, such as a DVD disks, or the file may be stored on a server and downloaded (such as via the Internet) by the users.  Each user also receives or downloads a token, which contains a small amount of user-specific information that is used by the automated procedure to provision the generic virtual machine image file for the particular user.  A virtual machine accesses a security token connected to a host computer to automatically authenticate or re-authenticate a user, such as when a virtual private network connection is restarted.  Substantially identical session identifiers are used by a host computer and a virtual machine, or by two or more virtual machines and, when communicating with an integrated access server.  A file server stores virtual machine images that are accessed by a plurality of host computers. 

             US 10027534 B1 – discloses that a log management system includes a computer executable application that may be executed to obtain a first log entry from a first resource of a distributed computing system having multiple resources, and obtain .  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196